Citation Nr: 0413892	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-22 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of death.





ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel







INTRODUCTION

The appellant's spouse served in the Philippine Commonwealth 
Army from September 1941 to January 1945, with the recognized 
guerillas from January 1945 to February 1945, and with the 
Regular Philippine Army from February 1945 to May 1946.  The 
appellant's spouse was a former prisoner of war (POW) from 
April 1942 to October 1942, and died in April 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for the cause of death. 




FINDINGS OF FACT

1.  According to the certificate of death, the appellant's 
spouse died in April 1952 from heart failure and pulmonary 
tuberculosis (PTB).

2.  Service connection was not in effect for any disability 
during the appellant's spouse's lifetime.

3.  The record contains no indication that the appellant's 
spouse's death was proximately due to or the result of a 
service-connected disease or injury.




CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause death, nor may it be so 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1316 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003), are examined.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
her claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Additionally, VA must indicate which portion of 
that information should be provided by the claimant, and 
which portion VA will try to obtain on the claimant's behalf.  
The June 2002 VCAA notice provided to the appellant fulfilled 
these strictures.

Additionally, the United States Court of Appeals for Veteran 
Claims' decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the RO issued the 
June 2002 VCAA notice prior to the November 2002 rating 
decision.

Moreover, the RO generally advised the appellant to submit 
any evidence in support of her claim, which she had in her 
possession, and that they would assist her in obtaining any 
evidence she was not able to obtain on her own.  Pelegrini, 
17 Vet. App. at 422; but see VAOGCPREC 1-2004 (Feb. 24, 
2004).

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  
The record includes service medical records, a certificate of 
death, and the appellant's lay statements.  The appellant 
indicated to VA that the physician who treated her spouse at 
the time of his death is deceased, and she did not know the 
dates of treatment or hospitalization.  The appellant did not 
identify any other outstanding medical records that VA could 
have assisted in obtaining.

Under VCAA, the duty to assist also includes obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  An opinion is necessary if the record:  (a) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (b) establishes that the veteran suffered an 
event, injury or disease in service; and (c) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  See 38 C.F.R. 
§ 3.159(c)(4) (2003).  The requirements set forth in 
paragraph (c) could be satisfied by competent evidence 
showing post-service treatment for a condition or other 
possible association with military service.

In this case, the record fails to establish that the 
appellant's spouse suffered "an event, injury or disease in 
service" as it relates to the cause of his death.  Under 
these circumstances, any opinion on whether a disability is 
linked to service would be speculative.  Thus, the Board 
finds that a VA medical opinion is not necessary to make a 
decision on the appellant's claim.
 
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled.

I.  Facts

The appellant's spouse's service medical records indicate 
that he underwent a chest x-ray in May 1946, which showed a 
radiologically healthy chest.  The separation examination 
indicated that the heart and arteries were normal with the 
character of pulse full and regular, skin and lymphatic were 
normal, and respiratory system was normal.  An examination 
found evidence of ova ascaris lumbricordes (indicative of 
parasites), and recommended the necessary medicine be 
administered.  The appellant's spouse asserted that he had 
had malaria and recuperated for a week with her care, but the 
service department verification stated that the alleged 
malaria incident was not supported. 

The appellant obtained a certificate in March 2002 stating 
that her spouse died in April 1952, which listed the cause of 
death as:  "Heart failure, Pulmonary TB."  Upon returning 
the VA Authorization and Consent to Release Information Form 
in July 2002, the appellant did not identify or submit any 
other medical records pertaining to her spouse's medical 
history or conditions.

II.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).  To establish 
service connection for the cause of the veteran's death, the 
evidence must show that disability incurred in or aggravated 
by service either caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1316 (West 2002); 
38 C.F.R. § 3.312 (2003).  For a service-connected disability 
to be the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  For a service-connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  Id.

Service of 90 days or more during a period of war and the 
chronic disease of cardiovascular-renal disease becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service. 
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2003).

Similarly, service of 90 days or more during a period of war 
and the chronic disease of PTB becomes manifest to a degree 
of 10 percent within three years from date of termination of 
service, such disease shall be presumed to have been incurred 
in service.  A diagnosis of active pulmonary tuberculosis by 
a private physician to show the disease was initially 
manifested after discharge from active service must be 
confirmed by acceptable clinical, X-ray, or laboratory 
studies, or by findings of active tuberculosis based on 
acceptable hospital observation or treatment.  38 C.F.R. 
§ 3.374(c) (2003).

In addition, when a former POW was detained for not less than 
30 days, the following diseases shall be service-connected if 
manifest to a degree of 10 percent or more at any time after 
discharge or release from active service even though there is 
no record of such disease during service, provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied: avitaminosis; beriberi (including beriberi heart 
disease); chronic dysentery; helminthiasis; malnutrition 
(including optic atrophy associated with malnutrition); 
pellagra; any other nutritional deficiency; psychosis; any of 
the anxiety states; dysthymic disorder (or depressive 
neurosis); organic residuals of frostbite, if it is 
determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post- 
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy (except where 
directly related to infectious causes).  For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity.  38 C.F.R. § 3.309(c) 
(2002).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); see Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990) (a claimant need only demonstrate 
that there is an "approximate balance of positive and 
negative evidence" in order to prevail).

III.  Analysis

The appellant contends that because her spouse was a POW his 
death from heart failure and PTB should be service-connected.  

The appellant's spouse was not service-connected for any 
disability during his life.  The service medical records do 
not contain any evidence of treatment for heart or lung 
problems.  The record illustrates that at separation the 
appellant's spouse had no documented problems with his heart 
or lungs, and a chest x-ray revealed a radiologically healthy 
chest.  As such, service connection on a direct basis cannot 
be granted.

An examination of presumptive service connection is warranted 
because the appellant's spouse died of a chronic disease 
listed in 38 C.F.R. § 3.309, and was a POW.  First, though 
the appellant's spouse died of PTB, which is a chronic 
disease, there is no x-ray evidence that the disease 
manifested within three years of discharge from service by 
acceptable clinical, X-ray, or laboratory studies, or by 
findings of active tuberculosis based on acceptable hospital 
observation or treatment in accordance with 38 C.F.R. §§ 
3.374(c).  Additionally, there is no evidence that the 
appellant's spouse had cardiovascular-renal disease that 
manifested within a year of service in accordance with 
38 C.F.R. § 3.309(a).  Therefore, the evidence does not 
establish service connection on a presumptive basis due to a 
chronic disease. 

Second, though the appellant's spouse was a POW, there is no 
evidence that he died of beriberi heart disease.  The 
certificate of death provided that the appellant's spouse 
died of heart failure, and it does not specify beriberi heart 
disease.  Additionally, there is no evidence that beriberi 
heart disease manifested sufficient to identify the disease.  
Regulation provides that beriberi heart disease includes 
ischemic heart disease in a former POW who had experienced 
localized edema during captivity, see 38 C.F.R. § 3.309(c), 
but, there is no evidence that appellant's spouse experienced 
edema during captivity, or had any other manifestations of 
ischemic heart disease.  Without a diagnosis of beriberi 
heart disease, or evidence of manifestations sufficient to 
identify the disease entity, service connection on a 
presumptive basis is not warranted.

Because the evidence fails to show that the appellant's 
spouse had a disability incurred in or aggravated by service 
that either caused or contributed substantially or materially 
to cause death, and the appellant has not offered any 
positive evidence (like x-ray evidence showing PTB after 
service, diagnoses of cardiovascular-renal disease or 
beriberi heart disease after service or evidence of 
manifestations of these diseases, or evidence of localized 
edema in service) that at least brings the evidence to 
equipoise, the Board cannot give the appellant's claim the 
benefit of the doubt.  Gilbert, 1 Vet. App. at 59.  
Consequently, the appellant's claim is denied.


ORDER

Entitlement to service connection for the cause of the 
appellant's spouse's death is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



